DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
2.1.	Applicant’s Amendment to Claims and Remarks filed on August 3, 2022 are acknowledged. 
2.2.	Claims 1-19, 23- 24 and 30 have been canceled. Claims 26-29 and 31-32 have been withdrawn.  Claims 20-22, 25, 33 and 34 are active and will be examine on the merits.
2.3.	Claim 20 has been amended by introducing new limitations with respect to ranges of diols and terephthalic acids as follows: " said polyester comprising:
- a molar amount of 1,4:3,6-dianhydrohexitol units (A) ranging from 2.5 to 14 mol %;
- a molar amount of alicyclic diol units (B) other than the 1,4:3,6-dianhydrohexitol units
(A) ranging from 31 to 42.5 mol %;
- a molar amount of terephthalic acid units (C) ranging from 45 to 55 mol %.
Support for this new limitation of Claim 20 was found in Applicant's Specification  as indicated by Applicant( see Remarks). Therefore, no New mater has been introduced with instant Amendment.  
However, scope of Claim 20 has been changed, which is required further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1.	Claim 20-22, 25, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear what is the basis for content of all diols and all acids in the claimed polyester. Note that because Applicant's uses open language, the scope of claim 20 is open to presence any other compounds, for example, hydroxy acid(s), other cyclic diol(s) than diol B and other acids in addition to terephthalic acid.  Ratio (A)/[(A) +(B)] does not require that sum of A+B is equal to specific amount – 100 mole% of all diols or 50 mole% if based on all units of the polyester and also does not require that ratio include sum of all cyclic diols.
b).	it is noted that Applicant Claim 20 recites Ratio (A)/[(A) +(B)] in range from 0.10 to 0.28 and same claim recites that polyester comprising specific ranges expressed in mol% Isosorbide, CHDM and Terephthalic acid. 
However, simple calculation of the Ratio (A)/[(A) +(B)] produced following: 
for lowest content of Isosorbide- 2.5 / 2.5 + 42.5 = 0.055 and for highest content of Isosorbide – 14 / 14 +31 = 0.31; Therefore, range for the claimed Ratio and range for the diols units do not correlate and contradict each other. Thus, scope of Claim 20 is not clear and for this reason, indefinite. 
c)	it is unclear how claimed polyester has different amount of acid units in comparison with sum of all diols units: 55 mol% of acid units and only 45 mol% of diols units – this lead to unbalanced polyester which cannot have significant Molecular weight suitable for production of molded parts, including aerosol containers or bottles. 
  At least for reasons above,  scope of Claims 20-23, 25, 33 and 34 are indefinite.
3.2.	Claims 20-22, 25, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers (with number of functional groups - hydroxyl or carboxyl groups - more than 2(two) which are   necessary to make a balanced polyester, wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B), which is equal for example 14 mol% of diol(A) + 31 mol% of diol(B) = 45 mol% can be present in polyester wherein amount of diacid monomers is equal to 45 mol%  - see Claim 20 -  this indicated that about 10 mol% of monomers are missing.
	Therefore, it is clear that essential elements as additional monomers of the claimed polyester is/are missing from scope of Claims 20-22, 25, 33 and 34. 
	Appropriate correction is/are required.  				 
        Claim Rejections - 35 USC § 103
                The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 20 - 22, 25, 33 and 34 are rejected under 35 U.S.C. 103 as obvious over Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide ", 2015  ( reference of Record)  as evidenced by Poulat et al ( US 2018/0355100) combined with Lee et al (US 2012/0177854 – reference of Record) and Kunesh et al  ( US 2004/0149781 – reference of Record).
4.1.	Regarding Claims 20-22, 25, 33 and 34, Koo disclosed PICT polyester resin and extruded samples made from this polyester, wherein PICT resin comprising as acid component TA (terephthalic acid) and as diol component, from about 5 mol% to 25 mol% of ISB (isosorbide) in combination with CHDM (1,4-cyclohexanedimethanol) – see Table 1.  Therefore, ratio of (A)/[ ( A)  + (B)] varies from  about 0.05 to about 0.25, including specific points  for exemplified polyesters of 0.11 ( PICT-I12), 0.167 ( PICT-I17)  and 0.254 ( PICT-I125) – see Table 1, page 6975.  Note that Tg of the PICT disclosed by Koo is in same range as claimed by Applicant – see Fig 1, page 6976. top, left.
4.2.	Regarding viscosity limitation of Claim 20, note that polyester disclosed by Koo has IV (intrinsic viscosity) of about 0.60 dL/g (see Table 1). Therefore, even though Koo using different method for measuring IV, this range of viscosity is in the same range as claimed by Applicant as evidenced by Poulat et al (US 2018/0355100). In this respect, note that according to Poulat, both viscosities (IV and RD- reduced viscosity) in good correlation with each other. For example, see evidence provided by Poulat et al (US 2018/0355100, Table 3) for viscosity of same polyester, wherein RD is 73.5 ml/g and IV is 0.66 dL/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Koo is in the same range as RD viscosity claimed by Applicant.  
4.3.	Thus, Koo disclose all compositional limitations of the polyester as claimed by Applicant in Claims 20-22 and 33-34 and anticipated at specific points ratio of ISB to CHDM as claimed by Applicant, and also disclosed that PICT polyester is suitable for extrusion, but silent regarding use of PICT for production of aerosol containers or in other words, bottles that contain aerosol composition. 
4.4.	However, Lee teaches that PICT polyesters comprising Isosorbide and CHDM can be used for production of different articles including bottles due to superior properties of PICT in comparison, for example, with PET ( poly(ethylene terephthalate)): " Since the polyester resin of the present invention has superior heat resistance and impact strength, the polyester resin is suitable for producing polyester resin article selected from the group consisting of a film, a sheet, a drink bottle, a baby bottle,..)- see Lee, [0014]). Regarding claim 25 see Lee [0017].
	Therefore, it would be obvious to one of ordinary to use PICT polyester disclosed by Koo for production of bottles due to superior heat resistance and impact strength of this polyester per teachings provided by Lee.
4.5.	However, Kunesh teaches that same polyesters that routinely used for bottles are also can be used for pressurized bottles, in other words, for aerosol containers by modification of shape and wall thickness in order to withstand pressure of liquid and propellent gas inside the bottle: "  pressure resistant plastic bottle for containing and dispensing an aerosol composition" – see Abstract-" can be obtained from wide variety of plastics/polymers " which can be formed into the desired shape", including polyesters: "  such as polyethylene terephthalate, polyethylene naphthalate, polybutylene terephthalate". Kunesh also teaches specifics of the design of those containers (wall configuration, shape and thickness).  
Therefore, it would be obvious to use PICT as disclosed by Koo in view of Lee for production of aerosol containers (pressurized bottles) by modification of shape and wall thickness of bottles per teachings provided by Kunesh. 
Response to Arguments
5.	Applicant’s arguments in view of New Grounds of Rejections.
Conclusion
THIS ACTION IS NOT MADE FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763      


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765